Exhibit 10.3

MASTER SECURITY AGREEMENT
No. 5081081

THIS SECURITY AGREEMENT (“Agreement”) is entered into as of February 16, 2005,
by and between Oxford Finance Corporation, a Delaware corporation (together with
its successors and assigns, if any, “Secured Party”), located at 133 N. Fairfax
Street, Alexandria, VA 22314 and Linguagen Corp., a Delaware corporation
(“Debtor”) located at 2005 Eastpark Boulevard, Cranbury, NJ 08512-3515.

1.                         CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement, executed by Debtor and
Secured Party (“Collateral Schedule”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities of any
kind whatsoever of Debtor to Secured Party, now existing or arising in the
future, including but not limited to the payment and performance of certain
Promissory Notes from time to time identified on any Collateral Schedule (each a
“Note” and collectively “Notes”), and any renewals, extensions and modifications
of such debts, obligations and liabilities (Notes, together with debts,
obligations and liabilities collectively, “Indebtedness”). Debtor acknowledges
that this Agreement shall continue to secure the payment and performance of all
Indebtedness of any kind whatsoever of Debtor to Secured Party, now existing or
arising in the future, and that Secured Party shall be under no obligation to
release the Collateral unless and until all Indebtedness of Debtor to Secured
Party has been paid and satisfied; provided, however, Secured Party, in its sole
and exclusive discretion, may elect to release some of the Collateral without
prejudice to Secured Party’s security interest in the remaining Collateral.
Unless otherwise provided by applicable law, notwithstanding anything to the
contrary contained in this Agreement, to the extent that Secured Party asserts a
purchase money security interest in any items of Collateral (“PMSI Collateral”):
(i) the PMSI Collateral shall secure only that portion of the Indebtedness which
has been advanced by Secured Party to enable Debtor to purchase, or acquire
rights in or the use of such PMSI Collateral (the “PMSI Indebtedness”), and (ii)
no other Collateral shall secure the PMSI Indebtedness.

2.                         REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

(a)                    Due Organization. Debtor’s exact legal name is as set
forth in the preamble of this Agreement and Debtor is, and will remain, duly
organized, existing and in good standing under the laws of the state set forth
in the preamble of this Agreement, has its chief executive offices at the
location specified in the preamble, and is, and will remain, duly qualified and
licensed in every jurisdiction wherever necessary to carry on its business and
operations, except where the failure to be so qualified would not reasonably
have a material adverse effect on the Debtor’s business;

(b)                   Power and Capacity to Enter Into and Perform Obligations.
Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Note and any other documents evidencing,
or given in connection with, any of the Indebtedness (“Debt Documents”);

(c)                    Due Authorization. This Agreement and the other Debt
Documents have been duly authorized, executed and delivered by Debtor and
constitute legal, valid and binding agreements enforceable in accordance with
their terms, except to the extent that the enforcement of remedies may be
limited under applicable bankruptcy and insolvency laws;

(d)                   Approvals and Consents. No approval, consent or
withholding of objections is required from any governmental authority or
instrumentality with respect to the entry into, or performance by Debtor of any
of the Debt Documents, except any already obtained;

(e)                    No Violations or Defaults. The entry into, and
performance by, Debtor of the Debt Documents will not (i) violate any of the
organizational documents of Debtor or any judgment, order, law or regulation
applicable to Debtor or (ii) result in

1


--------------------------------------------------------------------------------


any breach of or constitute a default under any material contract to which
Debtor is a party, or result in the creation of any lien, claim or encumbrance
on any of Debtor’s property (except for liens in favor of Secured Party)
pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement,
or other agreement or instrument to which Debtor is a party;

(f)                      Litigation. There are no suits or proceedings pending
in court or before any commission, board or other administrative agency against
or affecting Debtor which could, in the aggregate, have a material adverse
effect on Debtor, its business or operations, or its ability to perform its
obligations under the Debt Documents. Debtor does not have reason to believe
that any such suits or proceedings are threatened;

(g)                   Financial Statements Prepared In Accordance with GAAP. All
financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles, and since the date of the most recent financial statement, there has
been no material adverse change in Debtor’s financial condition;

(h)                   Use of Collateral. The Collateral is not, and will not be,
used by Debtor for personal, family or household purposes;

(i)                       Collateral in Good Condition and Repair. The
Collateral is, and will remain, in good condition and repair, and Debtor will
not be negligent in its care and use;

(j)                       Location of Collateral. All of the tangible Collateral
is located at the locations set forth on any Collateral Schedule. Debtor shall
give the Secured Party 30 days prior written notice of any relocation of any
Collateral;

(k)                    Ownership of Collateral. Debtor is, and will remain, the
sole and lawful owner and in possession of the Collateral and has the sole right
and lawful authority to grant the security interest described in this Agreement;

(l)                       Encumbrances. The Collateral is, and will remain, free
and clear of all liens, claims and encumbrances of any kind whatsoever, except
for (i) liens in favor of Secured Party, (ii) liens for taxes not yet due or for
taxes being contested in good faith and which do not involve, in the judgment of
Secured Party, any risk of the sale, forfeiture or loss of any of the
Collateral, (iii) inchoate material men’s, mechanic’s, repairmen’s and similar
liens arising by operation of law in the normal course of business for amounts
which are not delinquent, and (iv) liens securing Subordinated Debt (as defined
below), provided such liens are subordinated to the liens granted by Debtor in
favor of Secured Party pursuant to a subordination agreement acceptable to
Secured Party (all of which shall be “Permitted Liens”);

(m)                 Taxes. All federal, state and local tax returns required to
be filed by Debtor have been filed with the appropriate governmental agencies
and all taxes due and payable by Debtor have been timely paid. Debtor will pay
when due all taxes, assessments and other liabilities except as contested in
good faith and by appropriate proceedings and for which adequate reserves have
been established;

(n)                   No Defaults. No event or condition exists under any
material agreement, instrument or document to which Debtor is a party or may be
subject, or by which Debtor or any of its properties are bound, which
constitutes a default or an event of default thereunder, or will, with the
giving of notice, passage of time, or both, would constitute a default or event
of default thereunder;

(o)                   Certification of Financial Information. All reports,
certificates, schedules, notices and financial information submitted by Debtor
to the Secured Party pursuant to this Agreement shall be certified as true and
correct by the president or chief financial officer of Debtor;

(p)                   Notice of Material Adverse Change. Debtor shall give the
Secured Party prompt written notice of any event, occurrence or other matter
which has resulted or may likely result in a material adverse change (i) in the
financial condition or business operations of Debtor which would impair the
ability of Debtor to perform its obligations hereunder or under any of the other
Debt Documents or (ii) to the ability of Secured Party to enforce the
Indebtedness or realize upon the Collateral;

2


--------------------------------------------------------------------------------


(q)                   Perfection Certificate. Debtor has previously delivered to
the Secured Party a certificate signed by the Debtor and entitled “Perfection
Certificate” (“Perfection Certificate”). The Debtor represents and warrants to
the Secured Party as follows: (i) the Debtor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (ii)
the Debtor is an organization of the type, and is organized in the jurisdiction
set forth in the Perfection Certificate, (iii) the Perfection Certificate
accurately sets forth the Debtor’s organizational identification number or
accurately states that the Debtor has none, (iv) the Perfection Certificate
accurately sets forth the Debtor’s place of business or, if more than one, its
chief executive office, as well as the Debtor’s mailing address, if different,
(v) all other information set forth on the Perfection Certificate pertaining to
the Debtor is accurate and complete and (vi) that there has been no change in
any information provided in the Perfection Certificate since the date on which
it was executed by the Debtor; and

(r)                      Indebtedness. Debtor will not create, incur, assume, or
be liable for any Debt (as defined herein), other than Permitted Indebtedness
(as defined herein). “Debt” is (i) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (ii) obligations evidenced
by notes, bonds, debentures or similar instruments, (iii) capital lease
obligations and (iv) contingent obligations. [“Permitted Indebtedness” is (i)
Debtor’s Indebtedness to Secured Party under this Agreement or any other Debt
Documents, (ii) indebtedness existing on the date hereof and shown on Exhibit A
attached hereto, (iii) Subordinated Debt, (iv) indebtedness to trade creditors
in the ordinary course of business, (v) indebtedness secured by Permitted Liens,
(vi) other indebtedness not to exceed five hundred thousand dollars ($500,000),
(vii) unsecured indebtedness from existing equity investors of Debtor (the
“Bridge Loan Lenders”), provided that all such Bridge Loan Lenders are
prohibited from receiving any payments with respect to the indebtedness owed to
them from the Debtor (or exercising any remedies) at any time that a Default (as
defined herein) has occurred and is continuing, and (viii) unsecured
indebtedness incurred in connection with federal, state or agency sponsored
economic incentive programs. “Subordinated Debt” is Indebtedness incurred by
Debtor subordinated to Debtor’s Indebtedness owed to Secured Party pursuant to a
written agreement in a manner and form acceptable to Secured Party and approved
by Secured Party in writing.

3.                         COLLATERAL.

(a)                    Possession of Collateral: Inspection of Collateral. Until
the declaration of any default, Debtor shall remain in possession of the
Collateral; except that Secured Party shall have the right to possess (i) any
chattel paper or instrument that constitutes a part of the Collateral and (ii)
any other Collateral in which Secured Party’s security interest may be perfected
only by possession. Secured Party may inspect any of the Collateral during
normal business hours after giving Debtor reasonable prior notice.

(b)                   Maintenance of Collateral. Debtor shall (i) use the
Collateral only in its trade or business, (ii) maintain all of the Collateral in
good operating order and repair, normal wear and tear excepted, (iii) use and
maintain the Collateral in material compliance with manufacturers
recommendations and all applicable laws and (iv) keep all of the Collateral free
and clear of all liens, claims and encumbrances (except for Permitted Liens).

(c)                    Disposition of Collateral. Secured Party does not
authorize and Debtor agrees it shall not (i) part with possession of any of the
Collateral (except to Secured Party or for maintenance and repair), (ii) remove
any of the Collateral from the continental United States or (iii) sell, rent,
lease, mortgage, license, grant a security interest in or otherwise transfer or
encumber (except for Permitted Liens) any of the Collateral.

(d)                   Taxes. Debtor shall pay promptly when due all taxes,
license fees, assessments and public and private charges levied or assessed on
any of the Collateral, on its use, or on this Agreement or any of the other Debt
Documents. At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance, insurance and preservation of the Collateral
and effect compliance with the terms of this Agreement or any of the other Debt
Documents. Debtor agrees to reimburse Secured Party, on demand, all costs and
expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
additional Indebtedness.

(e)                    Books and Records. Debtor shall, at all times, keep
accurate and complete records of the Collateral, and Secured Party shall have
the right to inspect and make copies of all of Debtor’s books and records
relating to the Collateral during normal business hours, after giving Debtor
reasonable prior notice.

3


--------------------------------------------------------------------------------


(f)                      Third Party Possession of Collateral. Debtor agrees and
acknowledges that any third person who may at any time possess all or any
portion of the Collateral shall be deemed to hold, and shall hold, the
Collateral as the agent of, and as pledge holder for, Secured Party. Secured
Party may at any time give notice to any third person described in the preceding
sentence that such third person is holding the Collateral as the agent of, and
as pledge holder for, the Secured Party.

4.                         INSURANCE.

(a)                    Risk of Loss. Debtor shall at all times bear the entire
risk of any loss, theft, damage to, or destruction of, any of the Collateral
from any cause whatsoever, except that risk of Loss for the Collateral shall no
longer be the responsibility of Debtor if and when Secured Party takes
possession of such Collateral following a Default hereunder.

(b)                   Insurance Requirements. Debtor agrees to keep the
Collateral insured against loss or damage by fire and extended coverage perils,
theft, burglary, and for any or all Collateral, which are vehicles, for risk of
loss by collision, and if requested by Secured Party, against such other risks
as Secured Party may reasonably require. The insurance coverage shall be in an
amount no less than the full replacement value of the Collateral, and deductible
amounts, insurers and policies shall be reasonably acceptable to Secured Party.
Debtor shall deliver to Secured Party reasonably acceptable policies or
certificates of insurance evidencing such coverage. Each policy shall name
Secured Parry as a loss payee, shall provide for reasonable coverage to Secured
Party regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice to Secured Party. Debtor appoints Secured Party as its
attorney-in-fact to make proof of loss, claim for insurance and adjustments with
insurers, and to receive payment of and execute or endorse all documents, checks
or drafts in connection with insurance payments, with regard to the Collateral.
Secured Party shall not act as Debtor’s attorney-in-fact unless on event of
Default. Proceeds of insurance shall be applied, at the option of Secured Party,
to reduce any of the Indebtedness.

5.                         REPORTS.

(a)                    Notice of Events. Debtor shall promptly notify Secured
Party of (i) any change in the name of Debtor, (ii) any change in the state of
its incorporation or registration, (iii) any relocation of its chief executive
offices, (iv) any lost, stolen, missing, destroyed, materially damaged or worn
out Collateral or (v) any lien, claim or encumbrance other than Permitted Liens
attaching to or being made against any of the Collateral.

(b)                   Financial Statements, Reports and Certificates. Debtor
will deliver to Secured Party within one hundred twenty (120) days of the close
of each fiscal year of Debtor, Debtor’s complete financial statements including
a balance sheet, income statement, statement of shareholders’ equity and
statement of cash flows, each prepared in accordance with generally accepted
accounting principles consistently applied, certified by a recognized firm of
certified public accountants satisfactory to Secured Party. Debtor will deliver
to Secured Party copies of Debtor’s quarterly financial statements including a
balance sheet, income statement and statement of cash flows, each prepared by
Debtor in accordance with generally accepted accounting principles consistently
applied by Debtor and certified by Debtor’s chief financial officer, within
ninety (90) days after the close of each of Debtor’s fiscal quarter. Debtor will
deliver to Secured Party copies of all Forms 10-K and 10-Q, if any, within
thirty (30) days after the dates on which they are filed with the Securities and
Exchange Commission. Debtor will deliver to Secured Party copies of Debtor’s
monthly financial statements including a balance sheet, income statement and
statement of cashflows, each prepared by Debtor in accordance with generally
accepted accounting principles consistently applied by Debtor and certified by
Debtor’s chief financial officer, within forty-five (45) days after the close of
each month. Debtor will deliver to Secured Party promptly upon request of
Secured Party, in form satisfactory to Secured Party, such other and additional
information as Secured Party may reasonably request from time to time.

6.                         FURTHER ASSURANCES.

(a)                    Further Assurances Regarding Security Interests. Debtor
shall, upon request of Secured Party, furnish to Secured Party such further
information, execute and deliver to Secured Party such documents and instruments
(including, without

4


--------------------------------------------------------------------------------


limitation, Uniform Commercial Code financing statements) and shall do such
other acts and things as Secured Party may at any time reasonably request
relating to the perfection or protection of the security interest created by
this Agreement or for the purpose of carrying out the intent of this Agreement.
Without limiting the foregoing, Debtor shall cooperate and do all acts deemed
necessary or advisable by Secured Party to continue hi Secured Party a perfected
first security interest in the Collateral, and shall obtain and furnish to
Secured Party any subordinations, releases, landlord waivers, lessor waivers,
mortgagee waivers, or control agreements, and similar documents as may be from
time to time requested by, and in form and substance satisfactory to, Secured
Party.

(b)                   Authorization To File Financing Statements. Debtor shall
perform any and all acts reasonably requested by the Secured Party to establish,
maintain and continue the Secured Party’s security interest and liens in the
Collateral, including but not limited to, executing or authenticating financing
statements and such other instruments and documents when and as reasonably
requested by the Secured Party. Debtor hereby authorizes Secured Party through
any of Secured Party’s employees, agents or attorneys to file any and all
financing statements, including, without limitation, any original filings,
continuations, transfers or amendments thereof required to perfect Secured
Party’s security interest and liens in the Collateral under the Uniform
Commercial Code without authentication or execution by Debtor. Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statement(s) and amendments thereto that (i) indicate the
Collateral is subject to the Secured Party’s security interest, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code of the state or such jurisdiction
and (ii) provide any other information required by part 5 of Article 9 of the
Uniform Commercial Code of the state or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (1) whether the Debtor is an organization, the type of organization
and any organization identification number issued to the Debtor and (2) in the
case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates. The Debtor agrees
to furnish any such information to the Secured Party promptly upon the Secured
Party’s request.

(c)                    Indemnification. Debtor shall indemnify and defend the
Secured Party, its successors and assigns, and their respective directors,
officers and employees, from and against all claims, actions and suits
(including, without limitation, related attorneys’ fees) of any kind whatsoever
arising, directly or indirectly, in connection with any of the Collateral.

7.                         DEFAULT AND REMEDIES.

(a)                    Defaults. Debtor shall be in default under this Agreement
and each of the other Debt Documents (a “Default”) if any one of the following
should occur:

(i)

 

Debtor breaches its obligation to pay when due any installment or other amount
due or coming due under any of the Debt Documents and fails to cure that breach
within five (5) days.;

 

 

 

(ii)

 

Debtor, without the prior written consent of Secured Party, sells, rents,
leases, licenses, mortgages, grants a security interest in, or otherwise
transfers or encumbers (except for Permitted Liens) any of the Collateral;

 

 

 

(iii)

 

Debtor breaches any of its insurance obligations under Section 4;

 

 

 

(iv)

 

Debtor breaches any of its other non-payment obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

 

 

 

(v)

 

Any warranty, representation or statement made by Debtor in any of the Debt
Documents, or otherwise in connection with any of the Indebtedness that is
written and/or material, shall be false or misleading in any material respect;

 

 

 

(vi)

 

Any of the Collateral is subjected to attachment, execution. levy, seizure or
confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

 

5


--------------------------------------------------------------------------------


 

(vii)

 

Debtor breaches or is in default under any other material written agreement
between Debtor and Secured Party that is not remedied within any applicable cure
period;

 

 

 

(viii)

 

Debtor or any guarantor or other obligor for any of the Indebtedness
(“Guarantor”) dissolves, terminates its existence, becomes insolvent or ceases
to do business as a going concern;

 

 

 

(ix)

 

Debtor or any Guarantor should become a natural person, or if Debtor or any such
Guarantor should die or become incompetent;

 

 

 

(x)

 

A receiver is appointed for all or of any part of the property of Debtor or any
Guarantor, or Debtor or any Guarantor makes any assignment for the benefit of
creditors;

 

 

 

(xi)

 

Debtor or any Guarantor files a petition under any bankruptcy, insolvency or
similar law, or any such petition is filed against Debtor or any Guarantor and
is not dismissed within forty-five (45) days;

 

 

 

(xii)

 

Debtor’s improper filing of an amendment or termination statement relating to a
filed financing statement describing the Collateral;

 

 

 

(xiii)

 

Debtor, without the prior written consent of Secured Party, which consent shall
not be unreasonably delayed, conditioned or withheld, shall merge with or
consolidate with any other entity or sell all or substantially all of its assets
or in any manner terminate its existence except where (a) Debtor is the
surviving entity, the shareholders of the Debtor as of the date of this
Agreement hold more than 50% of the voting stock of Debtor following such
transaction, and no default has occurred and is continuing or would exist after
giving effect to the transaction, or (b) Debtor is not the surviving entity
following such transaction, no default has occurred and is continuing or would
exist after giving effect to the transaction, and the surviving entity either
assumes the Indebtedness or prepays the Indebtedness in full within 10 days
after the closing of the transaction, as Secured Party may elect;

 

 

 

(xiv)

 

Debtor should be a privately held corporation, more than 50% of Debtor’s voting
capital stock is not retained by the holders of such stock on the date the
Agreement is executed;

 

 

 

(xv)

 

Debtor should be a publicly held corporation, there shall be a change in the
ownership of Debtor’s stock such that Debtor is no longer subject to the
reporting requirements of the Securities Exchange Act of 1934 or no longer has a
class of equity securities registered under Section 12 of the Securities Act of
1933;

 

 

 

(xvi)

 

Debtor defaults under any other financing arrangement between Debtor and a third
party where such accelerated indebtedness exceeds an amount of two hundred fifty
thousand dollars ($250,000.00); or

 

 

 

(xvii)

 

Secured Party, in its good faith business judgment, determines that (a) it
becomes unlikely that Debtor can obtain sufficient additional equity investments
to satisfy the Indebtedness as it comes due, (b) Debtor does not have
sustainable positive cash flow and c) Debtor has no other source of capital
sufficient to repay all outstanding Indebtedness, then Secured Party reserves
the right to declare a Default.

 

(b)                   Acceleration. If an event of Default has occurred
hereunder, the Secured Party, at its option, may declare any or all of the
Indebtedness to be immediately due and payable, without demand or notice to
Debtor or any Guarantor. The accelerated obligations and liabilities shall bear
interest (both before and after any judgment) until paid in full at the lower of
thirteen (13%) per annum or the maximum rate not prohibited by applicable law.

(c)                    Rights and Remedies. Secured Party shall have all of the
rights and remedies of a Secured Party under the Uniform Commercial Code, and
under any other applicable law. Without limiting the foregoing. Secured Party
shall have the right to (i) notify any account debtor of Debtor or any obligor
on any instrument which constitutes part of the Collateral to make payment to
the Secured Party, (ii) with or without legal process, enter any premises where
the Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (iii) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
said sale or (iv) lease or otherwise dispose of

6


--------------------------------------------------------------------------------


all or part of the Collateral, applying proceeds from such disposition to the
obligations then in Default. If requested by Secured Party, Debtor shall
promptly assemble the Collateral and make it available to Secured Party at a
place to be designated by Secured Party, which is reasonably convenient to both
parties. Secured Party may also render any or all of the Collateral unusable at
the Debtor’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Any notice that Secured Party is required
to give to Debtor under the Uniform Commercial Code of the time and place of any
public sale or the time after which any private sale or other intended
disposition of the Collateral is to be made shall be deemed to constitute
reasonable notice if such notice is given to the last known address of Debtor at
least five (5) days prior to such action. Upon the occurrence and during the
continuation of an event of Default, Debtor hereby appoints Secured Party as
Debtor’s attorney-in-fact, with full authority in Debtor’s place and stead and
in Debtor’s name or otherwise, from time to time in Secured Party’s sole and
arbitrary discretion, to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purpose of this
Agreement.

(d)                   Application of Proceeds. Proceeds from any sale or lease
or other disposition shall be applied: first, to all costs of repossession,
storage, and disposition including without limitation attorneys’, appraisers’,
and auctioneers’ fees; second, to discharge the obligations then in default;
third, to discharge any other Indebtedness of Debtor to Secured Party, whether
as obligor, endorser, guarantor, surety or indemnitor; fourth, to expenses
incurred in paying or settling liens and claims against the Collateral; and
lastly, to Debtor, if there exists any surplus. Debtor shall remain fully liable
for any deficiency.

(e)                    Fees and Costs. Debtor agrees to pay all reasonable and
documented attorneys’ fees and other costs incurred by Secured Party in
connection with the enforcement, assertion, defense or preservation of Secured
Party’s rights and remedies under this Agreement, or if prohibited by law, such
lesser sum as may be permitted. Debtor further agrees that such fees and costs
shall constitute Indebtedness.

(f)                      Remedies Cumulative. Secured Party’s rights and
remedies under this Agreement or otherwise arising are cumulative and may be
exercised singularly or concurrently. Neither the failure nor any delay on the
part of the Secured Party to exercise any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. SECURED PARTY SHALL NOT BE DEEMED TO HAVE
WAIVED ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT,
INSTRUMENT OR PAPER SIGNED BY DEBTOR UNLESS SUCH WAIVER IS EXPRESSED IN WRITING
AND SIGNED BY SECURED PARTY. A waiver on any one occasion shall not be construed
as a bar to or waiver of any right or remedy on any future occasion.

(g)                   WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY
UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS BETWEEN DEBTOR
AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY
RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN
DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER
IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THE
WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.                         MISCELLANEOUS.

(a)                    Assignment. This Agreement, any Note and/or any of the
other Debt Documents may be assigned, in whole or in part, by Secured Party,
without notice to Debtor, and Debtor agrees not to assert against any such
assignee, or assignee’s assigns, any defense, set-off, recoupment claim or
counterclaim which Debtor has or may at any time have against Secured Party for
any reason whatsoever; provided that Secured Party shall remain liable for all
obligations owing Debtor under the Debt Documents. Debtor agrees that if Debtor
receives written notice of an assignment from Secured Party, Debtor will pay all
amounts payable under any assigned Debt Document to such assignee in accordance
with the terms of each such Debt Document Debtor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.

7


--------------------------------------------------------------------------------


(b)                   Notices. All notices to be given in connection with this
Agreement shall be in writing, shall be addressed to the parties at their
respective addresses set forth in this Agreement (unless and until a different
address may be specified in a written notice to the other party), and shall be
deemed given (i) on the date of receipt if delivered in hand or by facsimile
transmission, (ii) on the next business day after being sent by express mail and
(iii) on the fourth business day after being sent by regular, registered or
certified mail. As used herein, the term “business day” shall mean and include
any day other than Saturdays, Sundays, or other days on which commercial banks
in New York, New York are required or authorized to be closed.

(c)                    Correction of Errors. Secured Party may correct patent
errors and fill in all blanks in this Agreement or in any Collateral Schedule
consistent with the agreement of the parties.

(d)                   Time is of the Essence. Time is of the essence of this
Agreement. This Agreement shall be binding, jointly and severally, upon all
parties described as the “Debtor” and their respective heirs, executors,
representatives, successors and assigns, and shall inure to the benefit of
Secured Party, its successors and assigns.

(e)                    Entire Agreement. This Agreement and the Other Debt
Documents (including all Collateral Schedules) constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS
SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT ONLY BY A
WRITING SIGNED BY BOTH PARTIES. Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement.

(f)                      Termination of Agreement. This Agreement shall continue
in full force and effect until all of the Indebtedness has been indefeasibly
paid in full to Secured Party or its assignee. The surrender, upon payment or
otherwise, of any Note or any of the other documents evidencing any of the
Indebtedness shall not affect the right of Secured Party to retain the
Collateral for such other Indebtedness as may then exist or as it may be
reasonably contemplated will exist in the future. This Agreement shall
automatically be reinstated if Secured Party is ever required to return or
restore the payment of all or any portion of the Indebtedness (all as though
such payment had never been made).

(g)                   CHOICE OF LAW. DEBTOR AND SECURED PARTY HEREBY CONSENT TO
THE EXERCISE OF JURISDICTION OVER IT BY ANY FEDERAL COURT SITTING IN VIRGINIA OR
ANY VIRGINIA COURT FOR THE PURPOSES OF ANY AND ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THE DEBT DOCUMENTS. DEBTOR AND SECURED PARTY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH
COURT, ANY CLAIM BASED ON THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN
WHICH PROPER VENUE MAY LIE IN DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. MAKER AND OBLIGORS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, THE DEBT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

[SIGNATURES APPEAR ON PAGE 9]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

SECURED PARTY:

 

DEBTOR:

 

 

 

 

 

Oxford Finance Corporation

 

Linguagen Corp.

 

 

 

 

 

By:

/s/ Michael J. Altenburger

 

By:

/s/ Scott M. Horvitz

 

 

 

 

 

 

 

Name:

Michael J. Altenburger

 

Name:

Scott M. Horvitz

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

CFO

 

 

9


--------------------------------------------------------------------------------